Per Curiam.

Respondent, who was admitted to practice in 1951 by the Appellate Division, First Department, was charged with specifications of professional misconduct in his neglect of the interests of clients and misrepresentations in connection therewith. The Referee to whom the matter was referred found Charges I, II and III were established. Charge IV was not sustained. The Referee’s report is in all respects confirmed. The petitioner concedes that the Referee was correct in not sustaining Charge IV.
The charges, as sustained, establish that respondent was guilty of neglect in connection with three cases of different types. The misconduct of respondent was aggravated by his actions and misrepresentations in an effort to cover up his delinquencies, including false assurances to clients as to the status of their cases.
Such negligence and false representations evidence serious professional misconduct. In the light of his admissions of wrongdoing and circumstances indicating no venal motivation, respondent should be suspended from the practice of law for *512a period of 18 months. (Matter of McLaughlin, 31 A D 2d 58.)
McGivern, J. P., McNally, Tilzer, Eager and Capozzoli, JJ., concur.
Respondent suspended from practice as an attorney and counselor at law in the State of New York for a period of 18 months effective May 30, 1972.